Per Curiam.

On the basis of the charges as limited by the Chief City Magistrate, sitting as a trial court (folio 73 of the record on appeal), and his decision with respect to those charges (folios 1307-1308), there was no substantial evidence justifying the finding of petitioner’s misconduct “ in his activities as an assistant court clerk in connection with an applicant for relief in the Magistrates’ Court ”, and for his dismissal from the city service.
■ Considering the entire record, and without regard to the decision as limited by the trier of the facts, we find that, in the light of the petitioner’s unblemished record of over thirty-six years In the city service and six years prior Federal service, the trustworthy evidence of good character given in his behalf, the dismissal of the charges against him by the grand jury, and the unsupported, confused, contradictory and incredible story told by the complaining witness, there was likewise no substantial evidence to support the charges as a whole.
The determination should be annulled, with $50 costs and disbursements to the petitioner, and the petitioner reinstated.
Peck, P. J., Glennon, Dore, Van Yoorhis and Shientag, JJ., concur.
Determination unanimously annulled, with $50 costs and disbursements to the petitioner, and the petitioner reinstated. Settle order on notice.